DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims recites “A computer program product comprising computer-executable instructions for processing a write-ahead log”. The computer program product is a software that do not have a physical or tangible form, such as a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations is directed to non-statutory subject matter. See MPEP 2106.03 (I). In light of Applicant’s specification [Para. 0052 of the publication], one of ordinary skill in the art could reasonably, presume that the whole of claim 15 is intended to be implemented solely as software.  An invention implemented and instantiated solely as software is not a process or a composition of matter, and lacks the requisite structural elements to comprise a machine or article of manufacture.  As such, Applicant’s invention fails to fall 
As suggested above, claims 15-20 may be amended to avoid rejection under 35 
U.S.C. § 101 by changing the preamble to read: “A computer program product comprising a non-transitory computer readable medium having computer-executable instructions for processing a write-ahead log”.
Subject Matter Eligibility of Computer Program Code
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.03 (I).



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pattekar et al. (US 2011/0252099 A1) hereinafter Pattekar, in view of Veeraswamy et al. (US 8,977,898 B1), hereinafter Veeraswamy. 
As to claim 1, Pattekar discloses a method for processing a write-ahead log (WAL) in a storage device, wherein the method comprises (Fig. 6, Para. 7, “A key may be generated to represent each of the operations and then used to create an entry in a write-ahead log database. In one embodiment, each entry in the write-ahead log database may specify the operation to be performed on the friend state records.”. Thus, Therefore, a write-ahead log is being processed in a storage device.): 
recording a WAL set key-value pair and a status key-value pair (Fig. 6, Para. 23, “a system with three separate databases 120-122 in FIG. 1, a single database can be used for storing the friend data, handle data and write ahead data”. Para. 33, “all ; 
wherein the WAL set key-value pair records a plurality of WALs (Para. 7, “A key may be generated to represent each of the operations and then used to create an entry in a write-ahead log database. In one embodiment, each entry in the write-ahead log database may specify the operation to be performed on the friend state records. If the plurality of friend state records are successfully updated, then the entry in the write-ahead log database may be deleted.”. Thus, the WAL set key-value pair records a plurality of WALs.), and wherein the status key-value pair records the status of the WAL set key-value pair (Para. 22, “The friend service 100 can also include a log generator 112 for logging database updates within a write-ahead log database 122 and a log reaper module 113 for using the entries in the write-ahead log database 122 to detect and repair data conflicts within the primary database 120 and/or the handle database 121.”. Thus, the status key-value pair records the status of the WAL set key-value pair.),
deleting the WAL set key-value pair in the completed state (Fig. 4, Para. 62, “Finally, at 405, after the Friend State records have been successfully updated, then the entry associated with those updates in the write-ahead log database 122 can be deleted.”. Thus, the WAL set key-value pair in the completed state are being deleted from the write-ahead log database.).

replaying all uncompleted WALs in the WAL set key-value pair in response to a status of the WAL set key-value pair being in a sealed state based on the status key-value pair, wherein the WAL set key-value pair in the sealed state is forbidden to record a new WAL, modifying, in the status key-value pair, the status of the WAL set key-value pair from the sealed state to a completed state.
However, in the same field of endeavor, Veeraswamy discloses replaying all uncompleted WALs in the WAL set key-value pair in response to a status of the WAL set key-value pair being in a sealed state based on the status key-value pair (Col. 5 line 7-11, Upon reboot of the data processor 31 after a system failure, the dataset 30 could be restored to an up-to-date, correct, and consistent state by the conventional method of a sequential replay of all of the not-yet-completed transactions in the transaction log 47, i.e. replaying all uncompleted WALs in the WAL set key-value pair. Col. 11 line 28-31, “Any and all of these supporting not-yet completed transactions are replayed, and this replay is done in time order from the earliest to latest when there are dependencies.”. Since, replaying process is done based on the time order from the earliest to latest for the not-yet-completed transactions, thus, replaying is done in response to a status of the WAL set key-value pair being in a sealed state.), wherein the WAL set key-value pair in the sealed state is forbidden to record a new WAL (Fig. 10-11, Col. 5 line 31-39, “The on-demand recovery routine 48 searches the dependency graph 38 to determine which of the not-yet-completed transactions, if any, should be replayed before accessing a data block needed for servicing the client request. So that the log replay will not write over any new change of the access for the .
modifying, in the status key-value pair, the status of the WAL set key-value pair from the sealed state to a completed state (Col. 7 line 64-67, “A successful completion of the recovery process insures a consistent dataset state (barring hardware issues or software bugs). At that point the log may be discarded (i.e. cleaned and reused) and the dataset can be marked as fully recovered”. Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete. Finally, an "unrecovered" state indicates that this transaction, and any and all not-yet-recovered transactions upon which it depends, need to be recovered, where recovered state indicates the completed state and the unrecovered state indicates here as the sealed state”. Since the dataset can be marked as fully recovered for the successful completion of the recovery process, therefore, the status of the WAL set key-value pair modified from the sealed state to a completed state.). 




an apparatus for processing a write-ahead log (WAL) in a storage device (Fig. 6, Para. 7, “A key may be generated to represent each of the operations and then used to create an entry in a write-ahead log database. In one embodiment, each entry in the write-ahead log database may specify the operation to be performed on the friend state records.”. Thus, Therefore, a write-ahead log is being processed in a storage device.), 
wherein the apparatus comprises: a memory configured to store instructions; and a processor coupled to the memory (Para. 107; 110), wherein the instructions cause the processor to be configured to: record a WAL set key-value pair and a status key-value pair (Fig. 6, Para. 23, “a system with three separate databases 120-122 in FIG. 1, a single database can be used for storing the friend data, handle data and write ahead data”. Para. 33, “all data may be stored in the underlying databases 120-122 as key/value pairs”. Thus, a WAL set key-value pair and a status key-value pair are being stored such as recorded in the single database.);
wherein the WAL set key-value pair records a plurality of WALs (Para. 7, “A key may be generated to represent each of the operations and then used to create an entry in a write-ahead log database. In one embodiment, each entry in the write-ahead log database may specify the operation to be performed on the friend state records. If the plurality of friend state records are successfully updated, then the entry in the write-ahead log database may be deleted.”. Thus, the WAL set key-value pair records a plurality of WALs.), and wherein the status key-value pair records the status of the WAL set key-value pair (Para. 22, “The friend service 100 can also include a log generator 112 for logging database updates within a write-ahead log database 122 and ,
delete the WAL set key-value pair in the completed state (Fig. 4, Para. 62, “Finally, at 405, after the Friend State records have been successfully updated, then the entry associated with those updates in the write-ahead log database 122 can be deleted.”. Thus, the WAL set key-value pair in the completed state are being deleted from the write-ahead log database.).
Pattekar does not explicitly disclose replay all uncompleted WALs in the WAL set key-value pair when a status of the WAL set key-value pair is in a sealed state based on the status key-value pair, wherein the WAL set key-value pair in the sealed state is forbidden to record a new WAL, modify, in the status key-value pair, the status of the WAL set key-value from the sealed state to a completed state.
However, in the same field of endeavor, Veeraswamy discloses replay all uncompleted WALs in the WAL set key-value pair when a status of the WAL set key-value pair is in a sealed state based on the status key-value pair (Col. 5 line 7-11, Upon reboot of the data processor 31 after a system failure, the dataset 30 could be restored to an up-to-date, correct, and consistent state by the conventional method of a sequential replay of all of the not-yet-completed transactions in the transaction log 47, i.e. replaying all uncompleted WALs in the WAL set key-value pair. Col. 11 line 28-31, “Any and all of these supporting not-yet completed transactions are replayed, and this , wherein the WAL set key-value pair in the sealed state is forbidden to record a new WAL (Fig. 10-11, Col. 5 line 31-39, “The on-demand recovery routine 48 searches the dependency graph 38 to determine which of the not-yet-completed transactions, if any, should be replayed before accessing a data block needed for servicing the client request. So that the log replay will not write over any new change of the access for the client request, the dependency graph 38 also keeps track of the recovery state of each not-yet-completed transaction.”. Thus, the WAL set key-value pair in the sealed state is forbidden to record a new WAL such as the request to write over any new change of the access.).
modify, in the status key-value pair, the status of the WAL set key-value from the sealed state to a completed state (Col. 7 line 64-67, “A successful completion of the recovery process insures a consistent dataset state (barring hardware issues or software bugs). At that point the log may be discarded (i.e. cleaned and reused) and the dataset can be marked as fully recovered”. Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to  the status of the WAL set key-value pair modified from the sealed state to a completed state.). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pattekar such that the plurality of friend state records of Pattekar in the write-ahead log database can be replayed to complete the interrupted transactions as suggested by Veeraswamy (Col. 5 line 7-11). One of the ordinary skills in the art would have motivated to make this modification in order to provide a way of restoring the dataset to an up-to-date, correct, and consistent state after a system failure as suggested by Veeraswamy (Col. 4 line 41-43).


a computer program product comprising computer-executable instructions for processing a write-ahead log (WAL) in a storage device, wherein the computer-executable instructions, when executed by a processor (Para. 107; 110), cause a computer to: 
record a WAL set key-value pair and a status key-value pair (Fig. 6, Para. 23, “a system with three separate databases 120-122 in FIG. 1, a single database can be used for storing the friend data, handle data and write ahead data”. Para. 33, “all data may be stored in the underlying databases 120-122 as key/value pairs”. Thus, a WAL set key-value pair and a status key-value pair are being stored such as recorded in the single database.); 
wherein the WAL set key-value pair records a plurality of WALs (Para. 7, “A key may be generated to represent each of the operations and then used to create an entry in a write-ahead log database. In one embodiment, each entry in the write-ahead log database may specify the operation to be performed on the friend state records. If the plurality of friend state records are successfully updated, then the entry in the write-ahead log database may be deleted.”. Thus, the WAL set key-value pair records a plurality of WALs.), and wherein the status key-value pair records the status of the WAL set key-value pair (Para. 22, “The friend service 100 can also include a log generator 112 for logging database updates within a write-ahead log database 122 and a log reaper module 113 for using the entries in the write-ahead log database 122 to detect and repair data conflicts within the primary database 120 and/or the handle database 121.”. Thus, the status key-value pair records the status of the WAL set key-value pair.),
delete the WAL set key-value pair in the completed state (Fig. 4, Para. 62, “Finally, at 405, after the Friend State records have been successfully updated, then the entry associated with those updates in the write-ahead log database 122 can be deleted.”. Thus, the WAL set key-value pair in the completed state are being deleted from the write-ahead log database.).
Pattekar does not explicitly disclose replay all uncompleted WALs in the WAL set key-value pair when a status of the WAL set key-value pair is in a sealed state based on the status key-value pair, wherein the WAL set key-value pair in the sealed state is forbidden to record a new WAL, modify, in the status key-value pair, the status of the WAL set key-value from the sealed state to a completed state.
However, in the same field of endeavor, Veeraswamy discloses replay all uncompleted WALs in the WAL set key-value pair when a status of the WAL set key-value pair is in a sealed state based on the status key-value pair (Col. 5 line 7-11, Upon reboot of the data processor 31 after a system failure, the dataset 30 could be restored to an up-to-date, correct, and consistent state by the conventional method of a sequential replay of all of the not-yet-completed transactions in the transaction log 47, i.e. replaying all uncompleted WALs in the WAL set key-value pair. Col. 11 line 28-31, “Any and all of these supporting not-yet completed transactions are replayed, and this replay is done in time order from the earliest to latest when there are dependencies.”. Since, replaying process is done based on the time order from the earliest to latest for the not-yet-completed transactions, thus, replaying is done in response to a status of the WAL set key-value pair being in a sealed state.), wherein the WAL set key-value pair in the sealed state is forbidden to record a new WAL (Fig. 10-11, Col. 5 line 31-39, “The on-demand recovery routine 48 searches the dependency graph 38 to determine which of the not-yet-completed transactions, if any, should be replayed before accessing a data block needed for servicing the client request. So that the log replay will not write over any new change of the access for the client request, the dependency graph 38 also keeps track of the recovery state of each not-yet-completed transaction.”. Thus, the WAL set key-value pair in the sealed state is forbidden to record a new WAL such as the request to write over any new change of the access.).
modify, in the status key-value pair, the status of the WAL set key-value from the sealed state to a completed state (Col. 7 line 64-67, “A successful completion of the recovery process insures a consistent dataset state (barring hardware issues or software bugs). At that point the log may be discarded (i.e. cleaned and reused) and the dataset can be marked as fully recovered”. Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete. Finally, an "unrecovered" state indicates that this transaction, and any and all not-yet-recovered transactions upon which it depends, need to be recovered, where recovered state indicates the completed state and the unrecovered state indicates here as the sealed state”. Since the dataset can be marked as fully recovered for the  the status of the WAL set key-value pair modified from the sealed state to a completed state.). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pattekar such that the plurality of friend state records of Pattekar in the write-ahead log database can be replayed to complete the interrupted transactions as suggested by Veeraswamy (Col. 5 line 7-11). One of the ordinary skills in the art would have motivated to make this modification in order to provide a way of restoring the dataset to an up-to-date, correct, and consistent state after a system failure as suggested by Veeraswamy (Col. 4 line 41-43).

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Pattekar discloses wherein a value of the status key-value pair comprises a key of the WAL set key-value pair and the status of the WAL set key-value pair corresponding to the key of the WAL set key-value pair (Para. 7, “A key may be generated to represent each of the operations and then used to create an entry in a write-ahead log database.”. Para. 22, “The write ahead log database 122 may also be implemented as a key/vale pair database”. Para. 33, “all data may be stored in the underlying databases 120-122 as key/value pairs. Reads from the databases 120-122 may be accomplished by passing a key (e.g., a DSID, handle or token) and retrieving its associated value.”. Para. 41, “keys may be the DSIDs or handles/tokens and the values are of type Friend State.”. Therefore, a value of the .

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Veeraswamy discloses further comprising storing a first cursor key-value pair, wherein the status of the WAL set key-value pair recorded in the status key-value pair corresponding to the first cursor key-value pair comprises the sealed state (Col. 6 line 33-37, “Otherwise, in the usual case of a server crash, there are records of not-yet-completed transactions following the record of the last completed transaction up to and including the tail of the log, so that execution continues from step 55 to step 57.”. Col. 8 line 11-25, “when a client or application requests access to a specified block of the dataset, any not-yet-completed transaction that modifies the specified block should be replayed before the specified block is accessed for the client or application request, and if there are more than one such not-yet-completed transaction, then these not-yet-completed transactions should be replayed in order, from youngest to oldest, before the specified block is accessed for the client or application request. Therefore, the dependency graph is used to identify any and all dependencies among the not-yet-completed transactions.”. Col. 11 line 28-31, “Any and all of these supporting not-yet completed transactions are replayed, and this replay is done in time order from the earliest to latest when there are dependencies.”. Thus, the sealed state is being determined from the dependency graph by calculating from head to tail of the node to identify not-yet-completed log records.).
 discloses further comprising storing a second cursor key-value pair, wherein the status of the WAL set key-value pair recorded in the status key-value pair corresponding to the second cursor key-value pair comprises the completed state (Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete. Finally, an "unrecovered" state indicates that this transaction, and any and all not-yet-recovered transactions upon which it depends, need to be recovered, where recovered state indicates the completed state.”.).

As to claims 5, 12, the claims are rejected for the same reasons as claims 1, 8 above. In addition, Veeraswamy discloses wherein the status of the WAL set key-value pair is a working state, and wherein the WAL set key-value pair in the working state records a new WAL (Col. 5 line 39-43, “Upon reaching any transaction record having a recovery state of "recovery in progress," a background task of sequential replay waits until the recovery state changes to "recovery completed" and then skips to the next transaction record in the log.”. Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed .

As to claims 6 and 13, the claims are rejected for the same reasons as claims 5 and 12 above. In addition, Veeraswamy discloses wherein a quantity of WALs stored in the WAL set key-value pair in the working state is less than a maximum quantity of WALs (Col. 7 line 55-59, “Such partial recoveries are totally transparent, as long as a full recovery is eventually completed. Such partial recoveries are likely if records of a large number of not-yet-completed transactions become stored in the log.”. Col. 9 line 41-49, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete”, where the state “in-progress” indicates the .

As to claims 7, 14, and 20, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Veeraswamy discloses wherein a quantity of WALs stored in the WAL set key-value pair in the sealed state is equal to a maximum quantity of WALs (Col. 6 line 33-36, “Otherwise, in the usual case of a server crash, there are records of not-yet-completed transactions following the record of the last completed transaction up to and including the tail of the log.”. Col. 7 line 55-59, “Such partial recoveries are totally transparent, as long as a full recovery is eventually completed. Such partial recoveries are likely if records of a large number of not-yet-completed transactions become stored in the log.”. Col 8 line 54-56, “This mechanism is used by the background recovery task (invoked in step 69 of FIG. 2) for replaying not-yet completed transactions in their time-ordered sequence.”. Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete. Finally, an "unrecovered" state indicates that this transaction, and any and all .

As to claim 19, the claim is rejected for the same reasons as claim 15 above. In addition, Veeraswamy discloses wherein the status of the WAL set key-value pair is a working state, wherein the WAL set key-value pair in the working state records a new WAL (Col. 5 line 39-43, “Upon reaching any transaction record having a recovery state of "recovery in progress," a background task of sequential replay waits until the recovery state changes to "recovery completed" and then skips to the next transaction record in the log.”. Col. 9 line 41-52, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete. Finally, an "unrecovered" state indicates that this transaction, and any and all not-yet-recovered transactions upon which it depends, need to be recovered.”. Thus, the state “in-progress” indicates the working state and wherein the WAL set key-value pair in the working state records a new WAL.), and wherein a quantity of WALs stored in the WAL set key-value pair in the working state is less than a maximum quantity of WALs (Col. 7 line 55-59, “Such partial recoveries are totally transparent, as long as a full recovery is eventually completed. Such partial recoveries are likely if records of a large number of not-yet-completed transactions become stored in the log.”. Col. 9 line 41-49, “In order to allow the on-demand recovery routine and the background recovery task to be executed concurrently, each transaction in the dependency graph has a recovery state variable. The state may be: "unrecovered," "in-progress," or "recovered." A "recovered" state indicates that recovery of the transaction and all of its associated supporting transactions has been completed. An "in-progress" state indicates that another task has already begun the recovery so that the present task should wait for that recovery to complete”, where the state “in-progress” indicates the working state and the logs in partial recoveries indicates the maximum quantity of WALs. Since the working state is not the completed state, therefore a quantity of WALs stored in the WAL set key-value pair in the working state is less than a maximum quantity of WALs.).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chao et al. (US 2017/0161310 A1) teaches providing eventual consistency for a multi-shard transaction.
Ebiyama (US 2015/0286671 A1) teaches a transaction system that executes transactions of referencing and updating a plurality of key-value store records.
.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/M.S.B./Examiner, Art Unit 2167       

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167